EXHIBIT 10.1

2008 OMNIBUS EQUITY PLAN

1ST FINANCIAL SERVICES CORPORATION

ARTICLE 1

PURPOSE AND EFFECTIVE DATE

1.1 Purpose. The purpose of this 2008 Omnibus Equity Plan of 1st Financial
Services Corporation is to promote the long-term financial success of 1st
Financial Services Corporation, increasing stockholder value by providing
employees and directors the opportunity to acquire an ownership interest in 1st
Financial Services Corporation and enabling 1st Financial Services Corporation
and its related entities to attract and retain the services of the employees and
directors upon whom the successful conduct of 1st Financial Services
Corporation’s business depends.

1.2 Effective Date. This Plan shall be effective when it is adopted by 1st
Financial Services Corporation’s board of directors and approved thereafter by
the affirmative vote of 1st Financial Services Corporation stockholders in
accordance with applicable rules and procedures, including those in Internal
Revenue Code section 422 and Treasury Regulation section 1.422-3. Any award
granted under this Plan before stockholder approval shall be null and void if
stockholders do not approve the Plan within 12 months after the Plan’s adoption
by 1st Financial Services Corporation’s board of directors. Subject to Article
12, the Plan shall continue until the tenth anniversary of the date it is
approved by 1st Financial Services Corporation’s board of directors.

ARTICLE 2

DEFINITIONS

When used in this Plan, the following words, terms, and phrases have the
meanings given in this Article 2 unless another meaning is expressly provided
elsewhere in this document or is clearly required by the context. When applying
these definitions and any other word, term, or phrase used in this Plan, the
form of any word, term, or phrase shall include any and all of its other forms.

2.1 Award means a grant of (a) the right under Article 6 to purchase 1st
Financial Services Corporation common stock at a stated price during a specified
period of time (an “Option”), which Option may be (x) an Incentive Stock Option
that on the date of the Award is identified as an Incentive Stock Option,
satisfies the conditions imposed under Internal Revenue Code section 422, and is
not later modified in a manner inconsistent with Internal Revenue Code section
422 or (y) a Nonqualified Stock Option, meaning any Option that is not an
Incentive Stock Option, or (b) Restricted Stock, meaning a share of 1st
Financial Services Corporation common stock granted to a Participant contingent
upon satisfaction of conditions described in Article 7, or (c) Performance
Shares, meaning shares of 1st Financial Services Corporation common stock
granted to a Participant contingent upon satisfaction of conditions described in
Article 8, or (d) a Stock Appreciation Right or “SAR,” meaning an Award granted
under Article 9 and consisting of the potential appreciation of the shares of
1st Financial Services Corporation common stock underlying the Award.

2.2 Award Agreement means the written or electronic agreement between 1st
Financial Services Corporation and each Participant containing the terms and
conditions of an Award and the manner in which it will or may be settled if
earned. If there is a conflict between the terms of this Plan and the terms of
the Award Agreement, the terms of this Plan shall govern.

2.3 Covered Officer means those Employees whose compensation is or likely will
be subject to limited deductibility under Internal Revenue Code section 162(m)
as of the last day of any calendar year.

2.4 Director means a person who, on the date an Award is made to him or to her,
is not an Employee but who is a member of 1st Financial Services Corporation’s
board of directors, a member of the board of directors of a Related Entity, or a
member of the governing body of any unincorporated Related Entity. For purposes
of applying this definition a Director’s status shall be determined as of the
date an Award is made to him or to her.



--------------------------------------------------------------------------------

2.5 Employee means any person who, on any applicable date, is a common law
employee of 1st Financial Services Corporation or a Related Entity. A worker who
is not classified as a common law employee but who is subsequently reclassified
as a common law employee for any reason and on any basis shall be treated as a
common law employee solely from the date reclassification occurs.
Reclassification shall not be applied retroactively for any purpose of this
Plan.

2.6 Exercise Price means the amount, if any, a Participant must pay to exercise
an Award.

2.7 Fair Market Value means the value of one share of 1st Financial Services
Corporation common stock, determined according to the following rules: (x) if
1st Financial Services Corporation common stock is traded on an exchange or on
an automated quotation system giving closing prices, the reported closing price
on the relevant date if it is a trading day and otherwise on the next trading
day, (y) if 1st Financial Services Corporation common stock is traded
over-the-counter with no reported closing price, the mean between the highest
bid and the lowest asked prices on that quotation system on the relevant date if
it is a trading day and otherwise on the next trading day, or (z) if neither
clause (x) nor clause (y) applies, the fair market value as determined by the
Plan Committee in good faith and, for Incentive Stock Options, consistent with
the rules prescribed under Internal Revenue Code section 422.

2.8 Internal Revenue Code means the Internal Revenue Code of 1986, as amended or
superseded after the date this Plan becomes effective under section 1.2, and any
applicable rulings or regulations issued under the Internal Revenue Code of
1986.

2.9 Participant means an Employee or Director to whom an Award is granted, for
as long as the Award remains outstanding.

2.10 Plan means this 2008 Omnibus Equity Plan of 1st Financial Services
Corporation, as amended from time to time.

2.11 Plan Committee means a committee of 1st Financial Services Corporation’s
board of directors consisting entirely of individuals (a) who are outside
directors as defined in Treasury Regulation section 1.162-27(e)(3)(i), (b) who
are non-employee directors within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934, (c) who do not receive remuneration from 1st Financial
Services Corporation or any Related Entity in any capacity other than as a
director, except as permitted under Treasury Regulation section 1.162-27(e)(3),
and (d) who are independent directors within the meaning of The Nasdaq Stock
Market, Inc.’s rules. The Plan Committee shall consist of at least three
individuals.

2.12 Plan Year means 1st Financial Services Corporation’s fiscal year.

2.13 Related Entity means an entity that is or becomes related to 1st Financial
Services Corporation through common ownership, as determined under Internal
Revenue Code section 414(b) or (c) but modified as permitted under Treasury
Regulation section 1.409A-1(b)(5)(iii)(E) and any successor to those
regulations.

2.14 1st Financial Services Corporation means 1st Financial Services
Corporation, a North Carolina corporation. Except for purposes of determining
whether a Change in Control has occurred (according to Article 11), the term 1st
Financial Services Corporation also means any corporation or entity that is a
successor to 1st Financial Services Corporation or substantially all of its
assets and that assumes the obligations of 1st Financial Services Corporation
under this Plan by operation of law or otherwise.

ARTICLE 3

PARTICIPATION

3.1 Awards to Employees. Consistent with the terms of the Plan and subject to
section 3.3, the Plan Committee alone shall decide which Employees will be
granted Awards, shall specify the types of Awards granted to Employees, and
shall determine the terms upon which Awards are granted and may be earned. The
Plan Committee may establish different terms and conditions for each type of
Award granted to an Employee and for each Employee receiving the same type of
Award, regardless of whether the Awards are granted at the same or different
times. The Plan Committee shall have exclusive authority to determine whether an
Award qualifies or is intended to qualify for the exemption from the deduction
limitations of Internal Revenue Code section 162(m) for performance-based
compensation.

 

2



--------------------------------------------------------------------------------

3.2 Awards to Directors. Consistent with the terms of the Plan and subject to
section 3.3, 1st Financial Services Corporation’s board of directors alone may
grant to Directors Nonqualified Stock Options under section 6.1 and Restricted
Stock under section 7.1.

3.3 Conditions of Participation. By accepting an Award, each Employee and
Director agrees (x) to be bound by the terms of the Award Agreement and the Plan
and to comply with other conditions imposed by the Plan Committee, and (y) that
the Plan Committee (or 1st Financial Services Corporation’s board of directors,
as appropriate) may amend the Plan and the Award Agreements without any
additional consideration if necessary to avoid penalties arising under Internal
Revenue Code section 409A, even if the amendment reduces, restricts, or
eliminates rights that were granted under the Plan, the Award Agreement, or both
before the amendment.

ARTICLE 4

ADMINISTRATION

4.1 Duties. The Plan Committee is responsible for administering the Plan and
shall have all powers appropriate and necessary for that purpose. Consistent
with the Plan’s objectives, 1st Financial Services Corporation’s board of
directors and the Plan Committee may adopt, amend, and rescind rules and
regulations relating to the Plan to protect 1st Financial Services Corporation’s
and Related Entities’ interests. Consistent with the Plan’s objectives, 1st
Financial Services Corporation’s board of directors and the Plan Committee shall
have complete discretion to make all other decisions necessary or advisable for
the administration and interpretation of the Plan. Actions of 1st Financial
Services Corporation’s board of directors and the Plan Committee shall be final,
binding, and conclusive for all purposes and upon all persons.

4.2 Delegation of Duties. In its sole discretion, 1st Financial Services
Corporation’s board of directors and the Plan Committee may delegate ministerial
duties associated with the Plan to any person that it deems appropriate,
including an Employee. However, neither 1st Financial Services Corporation’s
board of directors nor the Plan Committee shall delegate a duty it must
discharge to comply with the conditions for exemption of performance-based
compensation from the deduction limitations of section 162(m).

4.3 Award Agreement. As soon as administratively practical after an Award is
made, the Plan Committee or 1st Financial Services Corporation’s board of
directors shall prepare and deliver an Award Agreement to each affected
Participant. The Award Agreement shall –

(a) describe the terms of the Award, including the type of Award and when and
how it may be exercised or earned,

(b) state the Exercise Price, if any, associated with the Award,

(c) state how the Award will or may be settled,

(d) if different from the terms of the Plan, describe (x) any conditions that
must be satisfied before the Award is earned or may be exercised, (y) any
objective restrictions placed on the Award and any performance-related
conditions and performance criteria that must be satisfied before those
restrictions are released, and (z) any other applicable terms and conditions
affecting the Award.

4.4 Restriction on Repricing. Regardless of any other provision of this Plan or
an Award Agreement, neither 1st Financial Services Corporation’s board of
directors nor the Plan Committee may reprice (as defined under rules of the New
York Stock Exchange or The Nasdaq Stock Market) any Award unless the repricing
is approved in advance by 1st Financial Services Corporation’s stockholders
acting at a meeting.

 

3



--------------------------------------------------------------------------------

ARTICLE 5

LIMITS ON STOCK SUBJECT TO AWARDS

5.1 Number of Authorized Shares of Stock. With any adjustments required by
section 5.4, the maximum number of shares of 1st Financial Services Corporation
common stock that may be subject to Awards under this Plan is 288,292, which
includes 38,292 shares authorized to be granted under the Employee Stock Option
Plan of Mountain 1st Bank & Trust Company that was assumed by 1st Financial
Services Corporation and that are not subject to outstanding awards under that
plan on the date this Plan becomes effective under section 1.2, but excluding
any shares subject to awards issued under the Employee Stock Option Plan that
are subsequently forfeited under the terms of that plan. However, if this Plan
is not approved by 1st Financial Service Corporation’s stockholders, the
Employee Stock Option Plan shall be unaffected and shall remain in effect for
the remaining term specified in that plan. The shares of 1st Financial Services
Corporation common stock to be delivered under this Plan may consist in whole or
in part of treasury stock or authorized but unissued shares not reserved for any
other purpose.

5.2 Award Limits and Annual Participant Limits. (a) Award Limits. Of the shares
authorized under section 5.1, up to 50,000 may be reserved for issuance under
Incentive Stock Options.

(b) Annual Participant Limits. The aggregate number of shares of 1st Financial
Services Corporation common stock underlying Awards granted under this Plan to
an individual Participant in any Plan Year (including but not limited to Options
and SARs), regardless of whether the Awards are thereafter canceled, forfeited,
or terminated, shall not exceed 15% of the total number of shares issuable under
the Plan (43,244 shares). This annual limitation is intended to include the
grant of all Awards, including but not limited to Awards representing
performance-based compensation described in Internal Revenue Code section
162(m)(4)(C).

5.3 Share Accounting. (a) As appropriate, the number of shares of 1st Financial
Services Corporation common stock available for Awards under this Plan shall be
conditionally reduced by the number of shares of 1st Financial Services
Corporation common stock subject to outstanding Awards, including the full
number of shares underlying SARs.

(b) As appropriate, the number of shares of 1st Financial Services Corporation
common stock available for Awards under this Plan shall be absolutely reduced by
(x) the number of shares of 1st Financial Services Corporation common stock
issued through Option exercises, (y) the number of shares of 1st Financial
Services Corporation common stock issued because of satisfaction of the terms of
an Award Agreement for Performance Shares or Restricted Stock that, by the terms
of the applicable Award Agreement, are to be settled in shares of 1st Financial
Services Corporation common stock, and (z) the full number of shares of 1st
Financial Services Corporation common stock underlying an earned and exercised
SAR.

(c) As appropriate, shares of 1st Financial Services Corporation common stock
subject to an Award that for any reason is forfeited, cancelled, terminated,
relinquished, exchanged, or otherwise settled without the issuance of 1st
Financial Services Corporation common stock or without payment of cash equal to
its Fair Market Value or the difference between the Award’s Fair Market Value
and its Exercise Price, if any, may again be granted under the Plan. If the
Exercise Price of an Award is paid in shares of 1st Financial Services
Corporation common stock, the shares received by 1st Financial Services
Corporation shall not be added to the maximum aggregate number of shares of 1st
Financial Services Corporation common stock that may be issued under section
5.1.

5.4 Adjustment in Capitalization. If after the date this Plan becomes effective
under section 1.2 there is a stock dividend or stock split, recapitalization
(including payment of an extraordinary dividend), merger, consolidation,
combination, spin-off, distribution of assets to stockholders, exchange of
shares or other similar corporate change affecting 1st Financial Services
Corporation common stock, then consistent with the applicable provisions of
Internal Revenue Code sections 162(m), 409A, 422, and 424 and associated
regulations and to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan, the Plan Committee
shall, in a manner the Plan Committee considers equitable, adjust (a) the number
of Awards that may be granted to Participants during a Plan Year, (b) the
aggregate number of shares available for Awards under section 5.1 or subject to
outstanding Awards, as well as any share-based limits imposed under this Plan,
(c) the respective Exercise Price, number of shares, and other limitations
applicable to outstanding or subsequently granted Awards, and (d) any other
factors, limits, or terms affecting any outstanding or subsequently granted
Awards.

 

4



--------------------------------------------------------------------------------

ARTICLE 6

OPTIONS

6.1 Grant of Options. Subject to Article 10 and the terms of the Plan and the
associated Award Agreement, at any time during the term of this Plan the Plan
Committee may grant Incentive Stock Options and Nonqualified Stock Options to
Employees and 1st Financial Services Corporation’s board of directors may grant
Nonqualified Stock Options to Directors. Unless an Award Agreement provides
otherwise, Options awarded under this Plan are intended to satisfy the
requirements for exclusion from coverage under Internal Revenue Code section
409A. All Option Award Agreements shall be construed and administered consistent
with that intention.

6.2 Exercise Price. Except as necessary to implement section 6.6, each Option
shall have an Exercise Price per share at least equal to the Fair Market Value
of a share of 1st Financial Services Corporation common stock on the date of
grant, meaning the closing price on the date of grant if 1st Financial Services
Corporation common stock is traded on an exchange or on an automated quotation
system giving closing prices (or the closing price on the next trading day if
the grant date is not a trading day). However, the Exercise Price per share of
an Incentive Stock Option shall be at least 110% of the Fair Market Value of a
share of 1st Financial Services Corporation common stock on the date of grant
for any Incentive Stock Option issued to an Employee who, on the date of grant,
owns (as defined in Internal Revenue Code section 424(d)) 1st Financial Services
Corporation common stock possessing more than 10% of the total combined voting
power of all classes of stock (or the combined voting power of any Related
Entity), determined according to rules issued under Internal Revenue Code
section 422.

6.3 Exercise of Options. Subject to Article 10 and any terms, restrictions, and
conditions specified in the Plan and unless specified otherwise in the Award
Agreement, Options shall be exercisable at the time or times specified in the
Award Agreement, but (x) no Incentive Stock Option may be exercised more than
ten years after it is granted, or more than five years after it is granted in
the case of an Incentive Stock Option granted to an Employee who on the date of
grant owns (as defined in Internal Revenue Code section 424(d)) 1st Financial
Services Corporation common stock possessing more than 10% of the total combined
voting power of all classes of stock or the combined voting power of any Related
Entity, determined under rules issued under Internal Revenue Code section 422,
(y) no Nonqualified Stock Option granted to a Director shall be exercisable more
than ten years after it is granted, and (z) Nonqualified Stock Options not
granted to Directors shall be exercisable for the period specified in the Award
Agreement, but not more than ten years after the grant date if no period is
specified in the Award Agreement.

6.4 Incentive Stock Options. Despite any provision in this Plan to the contrary
–

(a) no provision of this Plan relating to Incentive Stock Options shall be
interpreted, amended, or altered, nor shall any discretion or authority granted
under the Plan be exercised, in a manner that is inconsistent with Internal
Revenue Code section 422 or, without the consent of the affected Participant, to
cause any Incentive Stock Option to fail to qualify for the federal income tax
treatment provided by Internal Revenue Code section 421,

(b) the aggregate Fair Market Value of the 1st Financial Services Corporation
common stock (determined as of the date of grant) for which Incentive Stock
Options are exercisable for the first time by a Participant in any calendar year
under all stock option plans of 1st Financial Services Corporation and all
Related Entities shall not exceed $100,000 (or other amount specified in
Internal Revenue Code section 422(d)), determined under rules issued under
Internal Revenue Code section 422, and

(c) no Incentive Stock Option shall be granted to a person who is not an
Employee on the grant date.

6.5 Exercise Procedures and Payment for Options. The Exercise Price associated
with each Option must be paid according to procedures described in the Award
Agreement. The Plan Committee shall establish acceptable methods and forms of
payment of the Exercise Price, which may include but are not limited to:
(x) payment in cash or a cash equivalent, (y) actual or constructive transfer by
the Participant to 1st Financial Services Corporation of unrestricted shares of
1st Financial Services Corporation common stock as

 

5



--------------------------------------------------------------------------------

partial or full payment of the Exercise Price, either by actual delivery of the
shares or by attestation, with each share valued at the Fair Market Value of a
share of 1st Financial Services Corporation common stock on the exercise date,
or (z) a form of cashless exercise or net exercise of the Option. In its sole
discretion the Plan Committee may withhold its approval for any method of
payment for any reason, including but not limited to concerns that the proposed
method of payment will result in adverse financial accounting treatment, adverse
tax treatment for 1st Financial Services Corporation or the Participant, or a
violation of the Sarbanes-Oxley Act of 2002, as amended from time to time, and
related regulations and guidance. A Participant may exercise an Option solely by
sending to the Plan Committee or its designee a completed exercise notice in the
form prescribed by the Plan Committee along with payment, or designation of an
approved payment procedure, of the Exercise Price.

6.6 Substitution of Options. In 1st Financial Services Corporation’s discretion,
persons who become Employees as a result of a transaction described in Internal
Revenue Code section 424(a) may receive Options in exchange for options granted
by their former employer or the former Related Entity subject to the rules and
procedures prescribed under section 424.

6.7 Rights Associated With Options. A Participant holding an unexercised Option
shall have no voting or dividend rights associated with shares underlying the
unexercised Option. The Option shall be transferable solely as provided in
section 14.1. Unless otherwise specified in the Award Agreement or as otherwise
specifically provided in the Plan, 1st Financial Services Corporation common
stock acquired by Option exercise shall have all dividend and voting rights
associated with 1st Financial Services Corporation common stock and shall be
transferable, subject to applicable federal securities laws, applicable
requirements of any national securities exchange or system on which shares of
1st Financial Services Corporation common stock are then listed or traded, and
applicable blue sky or state securities laws.

ARTICLE 7

RESTRICTED STOCK

7.1 Grant of Restricted Stock. Subject to the terms, restrictions, and
conditions specified in the Plan and the associated Award Agreement, at any time
during the term of this Plan the Plan Committee may grant shares of Restricted
Stock to Employees and 1st Financial Services Corporation’s board of directors
may grant shares of Restricted Stock to Directors. Restricted Stock may be
granted at no cost or at a price per share determined by the Plan Committee or
the board of directors, which may be less than the Fair Market Value of a share
of 1st Financial Services Corporation common stock on the date of grant.

7.2 Earning Restricted Stock. Subject to the terms, restrictions, and conditions
specified in the Plan and the associated Award Agreement and unless otherwise
specified in the Award Agreement –

(a) terms, restrictions, and conditions imposed on Restricted Stock granted to
Employees and Directors shall lapse as described in the Award Agreement,

(b) during the period in which satisfaction of the conditions imposed on
Restricted Stock is to be determined, Restricted Stock and any shares of common
stock issuable as a dividend or other distribution on the Restricted Stock shall
be held by 1st Financial Services Corporation as escrow agent,

(c) at the end of the period in which satisfaction of the conditions imposed on
Restricted Stock is to be determined, the Restricted Stock shall be
(x) forfeited if all terms, restrictions, and conditions described in the Award
Agreement are not satisfied (with a refund, without interest, of any
consideration paid by the Participant), or (y) released from escrow and
distributed to the Participant as soon as practicable after the last day of the
period in which satisfaction of the conditions imposed on Restricted Stock is to
be determined if all terms, restrictions, and conditions specified in the Award
Agreement are satisfied. Any Restricted Stock Award relating to a fractional
share of 1st Financial Services Corporation common stock shall be rounded to the
next whole share when settled.

7.3 Rights Associated With Restricted Stock. During the period in which
satisfaction of the conditions imposed on Restricted Stock is to be determined
and unless the Restricted Stock Award Agreement specifies otherwise, Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated. Except as otherwise required for compliance with the conditions
for exemption of performance- based compensation from the deduction limitations
of Internal Revenue Code

 

6



--------------------------------------------------------------------------------

section 162(m) and except as otherwise required by the terms of the applicable
Award Agreement, during the period in which satisfaction of the conditions
imposed on Restricted Stock is to be determined each Participant to whom
Restricted Stock is issued may exercise full voting rights associated with that
Restricted Stock and shall be entitled to receive all dividends and other
distributions on that Restricted Stock; provided, however, that if a dividend or
other distribution is paid in the form of shares of common stock, those shares
shall also be considered Restricted Stock and shall be subject to the same
restrictions on transferability and forfeitability as the shares of Restricted
Stock to which the dividend or distribution relates.

7.4 Internal Revenue Code Section 83(b) Election. The Plan Committee may provide
in an Award Agreement that the Award of Restricted Stock is conditioned upon the
Participant making or refraining from making an election under Internal Revenue
Code section 83(b). If a Participant makes an election under Internal Revenue
Code section 83(b) concerning a Restricted Stock Award, the Participant must
promptly file a copy of the election with 1st Financial Services Corporation.

ARTICLE 8

PERFORMANCE SHARES

8.1 Generally. Subject to the terms, restrictions, and conditions specified in
the Plan or the Award Agreement, the granting or vesting of Performance Shares
shall, in the Plan Committee’s sole discretion, be based on achievement of
performance objectives derived from one or more of the Performance Criteria
specified in section 8.2. Performance Shares may be granted (x) to Covered
Officers on terms and in a manner that qualifies as performance-based
compensation under Internal Revenue Code section 162(m) or (y) to Employees who
are not Covered Officers on terms and in any manner reasonably determined by the
Plan Committee. Unless an Award Agreement provides otherwise, Performance Shares
awarded under this Plan are intended to satisfy the requirements for exclusion
from coverage under Internal Revenue Code section 409A. All Performance Share
Award Agreements shall be construed and administered consistent with that
intention. Despite any contrary provision in this Plan, the Plan Committee shall
not have the authority to accelerate the vesting of or to amend a Covered
Officer’s Performance Share award (including but not limited to waiver of
performance conditions to vesting) if (x) accelerated vesting or amendment of
the award would disqualify the award from performance-based compensation
treatment under Internal Revenue Code section 162(m) and (y) all or part of the
award would as a result be non-deductible by 1st Financial Services Corporation
under section 162(m).

8.2 Performance Criteria. (a) Vesting of Performance Shares that are intended to
qualify as performance-based compensation under Internal Revenue Code section
162(m) shall be based on one or more or any combination of the following
criteria (the “Performance Criteria”) and may be applied solely with reference
to 1st Financial Services Corporation, to a Related Entity, to 1st Financial
Services Corporation and a Related Entity, or relatively between 1st Financial
Services Corporation, a Related Entity, or both and one or more unrelated
entities –

 

  1) net earnings or net income (before or after taxes),

 

  2) earnings per share,

 

  3) deposit or asset growth,

 

  4) net operating income,

 

  5) return measures (including return on assets and equity),

 

  6) fee income,

 

  7) earnings before or after taxes, interest, depreciation and/or amortization,

 

  8) interest spread,

 

  9) productivity ratios,

 

  10) share price, including but not limited to growth measures and total
stockholder return,

 

  11) expense targets,

 

  12) credit quality,

 

  13) efficiency ratio,

 

  14) market share,

 

  15) customer satisfaction, and

 

  16) net income after cost of capital.

 

7



--------------------------------------------------------------------------------

(b) Vesting of Performance Shares granted to Participants who are not Covered
Officers may be based on one or more or any combination of the Performance
Criteria listed in section 8.2(a) or on other factors the Plan Committee
considers relevant and appropriate.

(c) Different Performance Criteria may be applied to individual Employees or to
groups of Employees and, as specified by the Plan Committee, may be based on the
results achieved (x) separately by 1st Financial Services Corporation or any
Related Entity, (y) by any combination of 1st Financial Services Corporation and
Related Entities, or (z) by any combination of segments, products, or divisions
of 1st Financial Services Corporation and Related Entities.

(d) The Plan Committee shall make appropriate adjustments of Performance
Criteria to reflect the effect on any Performance Criteria of any stock dividend
or stock split affecting 1st Financial Services Corporation common stock, a
recapitalization (including without limitation payment of an extraordinary
dividend), merger, consolidation, combination, spin-off, distribution of assets
to stockholders, exchange of shares, or similar corporate change. Also, the Plan
Committee shall make a similar adjustment to any portion of a Performance
Criterion that is not based on 1st Financial Services Corporation common stock
but that is affected by an event having an effect similar to those described. As
permitted under Internal Revenue Code section 162(m), the Plan Committee may
make appropriate adjustments of Performance Criteria to reflect a substantive
change in an Employee’s job description or assigned duties and responsibilities.

(e) Performance Criteria shall be established in an associated Award Agreement
as soon as administratively practicable after the criteria are established, but
in the case of Covered Officers no later than the earlier of (x) 90 days after
the beginning of the applicable Performance Period and (y) the expiration of 25%
of the applicable period in which satisfaction of the applicable Performance
Criteria is to be determined.

8.3 Earning Performance Shares. Except as otherwise provided in the Plan or the
Award Agreement, at the end of each applicable period in which satisfaction of
the Performance Criteria is to be determined, the Plan Committee shall certify
that the Employee has or has not satisfied the Performance Criteria. Performance
Shares shall then be –

(a) forfeited to the extent the Plan Committee certifies that the Performance
Criteria are not satisfied, or

(b) to the extent the Performance Criteria are certified by the Plan Committee
as having been satisfied, distributed to the Employee in the form of shares of
1st Financial Services Corporation common stock (unless otherwise specified in
the Award Agreement) on or before the later of (x) the 15th day of the third
month after the end of the Participant’s first taxable year in which the Plan
Committee certifies that the related Performance Criteria are satisfied and
(y) the 15th day of the third month after the end of 1st Financial Services
Corporation’s first taxable year in which the Plan Committee certifies that the
related Performance Criteria are satisfied. However, the Performance Shares may
be distributed later if 1st Financial Services Corporation reasonably determines
that compliance with that schedule is not administratively practical and if the
distribution is made as soon as practical.

8.4 Rights Associated with Performance Shares. During the applicable period in
which satisfaction of the Performance Criteria is to be determined, Performance
Shares may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated. During the applicable period in which satisfaction of the
Performance Criteria is to be determined and unless the Award Agreement provides
otherwise, Employees may not exercise voting rights associated with their
Performance Shares and all dividends and other distributions paid on Performance
Shares shall be held by 1st Financial Services Corporation as escrow agent. At
the end of the period in which satisfaction of the applicable Performance
Criteria is to be determined, dividends or other distributions held in escrow
shall be distributed to the Participant or forfeited as provided in section 8.3.
No interest or other accretion shall be credited on dividends or other
distributions held in escrow. If a dividend or other distribution is paid in the
form of shares of common stock, the shares shall be subject to the same
restrictions on transferability and forfeitability as the shares of 1st
Financial Services Corporation common stock to which the dividend or
distribution relates.

 

8



--------------------------------------------------------------------------------

ARTICLE 9

STOCK APPRECIATION RIGHTS

9.1 SAR Grants. Subject to the terms of the Plan and the associated Award
Agreement, the Plan Committee may grant SARs to Employees at any time during the
term of this Plan. Unless an Award Agreement provides otherwise, SARs awarded
under this Plan are intended to satisfy the requirements for exclusion from
coverage under Internal Revenue Code section 409A. All SAR Award Agreements
shall be construed and administered consistent with that intention.

9.2 Exercise Price. The Exercise Price specified in the Award Agreement shall
not be less than 100% of the Fair Market Value of a share of 1st Financial
Services Corporation common stock on the date of grant.

9.3 Exercise and Settling of SARs. SARs shall be exercisable according to the
terms specified in the Award Agreement. A Participant exercising an SAR shall
receive whole shares of 1st Financial Services Corporation common stock or cash
(as determined in the Award Agreement) having a value equal to (a) the excess of
(x) the Fair Market Value of a share of 1st Financial Services Corporation
common stock on the exercise date over (y) the Exercise Price, multiplied by
(b) the number of shares of 1st Financial Services Corporation common stock for
which the SAR is exercised. The value of any fractional share of 1st Financial
Services Corporation common stock produced by this formula shall be settled in
cash.

ARTICLE 10

TERMINATION

10.1 Termination for Cause. (a) If a Participant’s employment or director
service terminates for Cause or if in 1st Financial Services Corporation’s
judgment a basis for termination for Cause exists, all Awards held by the
Participant that are outstanding shall be forfeited, regardless of whether the
Awards are exercisable and regardless of whether Participant’s employment or
director service with 1st Financial Services Corporation or a Related Entity
actually terminates, except that Restricted Stock or Performance Shares that
have been released from escrow and distributed to the Participant shall not be
affected by termination for Cause.

(b) The term “Cause” shall mean one or more of the acts described in this
section 10.1. However, Cause shall not be deemed to exist merely because the
Participant is absent from active employment during periods of paid time off,
consistent with the applicable paid time-off policy of 1st Financial Services
Corporation or the Related Entity with which the Participant is employed, as the
case may be, sickness or illness or while suffering from an incapacity due to
physical or mental illness, including a condition that does or may constitute a
Disability, or other period of absence approved by 1st Financial Services
Corporation or the Related Entity, as the case may be:

1) an act of fraud, intentional misrepresentation, embezzlement,
misappropriation, or conversion by the Participant of the assets or business
opportunities of 1st Financial Services Corporation or a Related Entity,

2) conviction of the Participant of or plea by the Participant of guilty or no
contest to a felony or a misdemeanor,

3) violation by the Participant of the written policies or procedures of 1st
Financial Services Corporation or the Related Entity with which the Participant
is employed, including but not limited to violation of 1st Financial Services
Corporation’s or the Related Entity’s code of ethics,

4) unless disclosure is inadvertent, disclosure to unauthorized persons of any
confidential information not in the public domain relating to 1st Financial
Services Corporation’s or a Related Entity’s business, including all processes,
inventions, trade secrets, computer programs, technical data, drawings or
designs, information concerning pricing and pricing policies, marketing
techniques, plans and forecasts, new product information, information concerning
methods and manner of operations, and information relating to the identity and
location of all past, present, and prospective customers and suppliers,

 

9



--------------------------------------------------------------------------------

5) intentional breach of any contract with or violation of any legal obligation
owed to 1st Financial Services Corporation or a Related Entity,

6) dishonesty relating to the duties owed by the Participant to 1st Financial
Services Corporation or a Related Entity,

7) the Participant’s willful and continued refusal to substantially perform
assigned duties, other than refusal resulting from sickness or illness or while
suffering from an incapacity due to physical or mental illness, including a
condition that does or may constitute a Disability,

8) the Participant’s willful engagement in gross misconduct materially and
demonstrably injurious to 1st Financial Services Corporation or a Related
Entity,

9) the Participant’s breach of any term of this Plan or an Award Agreement,

10) intentional cooperation with a party attempting a Change in Control of 1st
Financial Services Corporation, unless 1st Financial Services Corporation’s
board of directors approves or ratifies the Participant’s action before the
Change in Control or unless the Participant’s cooperation is required by law, or

11) any action that constitutes cause as defined in any written agreement
between the Participant and 1st Financial Services Corporation or a Related
Entity.

10.2 Termination for any Other Reason. Unless specified otherwise in the Award
Agreement or in this Plan and except as provided in section 10.1, the portion of
a Participant’s outstanding Award that is unvested and unexercisable when the
Participant’s employment or director service terminates shall be forfeited and
the portion of any Restricted Stock Award or Performance Share Award that is
unvested and held in escrow shall be forfeited. Options and SARs that are
exercisable when termination occurs shall be forfeited if not exercised before
the earlier of (x) the expiration date specified in the Award Agreement or
(y) 90 days after the termination date.

ARTICLE 11

EFFECT OF A CHANGE IN CONTROL

11.1 Definition of Change in Control. The term “Change in Control” shall have
the meaning given in any written agreement between the Employee and 1st
Financial Services Corporation or a Related Entity. However, if an Award is
subject to Internal Revenue Code section 409A, the term Change in Control shall
have the meaning given in section 409A. If an Award is not subject to Internal
Revenue Code section 409A and if the term Change in Control is not defined in a
written agreement between the Employee and 1st Financial Services Corporation or
a Related Entity, any of the following events occurring on or after the date
this Plan becomes effective under section 1.2 shall constitute a Change in
Control –

(a) Change in board composition. If individuals who constitute 1st Financial
Services Corporation’s board of directors on the date this Plan becomes
effective under section 1.2 (the “Incumbent Directors”) cease for any reason to
constitute a majority of the board of directors. A person who becomes a director
after the date this Plan becomes effective and whose election or nomination for
election is approved by a vote of at least two-thirds (2/3) of the Incumbent
Directors on the board of directors shall be deemed to be an Incumbent Director.
The necessary two-thirds approval may take the form of a specific vote on that
person’s election or nomination or approval of 1st Financial Services
Corporation’s proxy statement in which the person is named as a nominee for
director, without written objection by Incumbent Directors to the nomination. A
person elected or nominated as a director of 1st Financial Services Corporation
initially as the result of an actual or threatened director-election contest or
any other actual or threatened solicitation of proxies by or on behalf of any
person other than 1st Financial Services Corporation’s board of directors shall
never be considered an Incumbent Director unless at least two-thirds (2/3) of
the Incumbent Directors specifically vote to treat that person as an Incumbent
Director.

(b) Significant ownership change. If any person directly or indirectly is or
becomes the beneficial owner of securities whose combined voting power in the
election of 1st Financial Services Corporation’s directors is –

 

10



--------------------------------------------------------------------------------

1) 50% or more of the combined voting power of all of 1st Financial Services
Corporation’s outstanding securities eligible to vote for the election of 1st
Financial Services Corporation directors,

2) 25% or more, but less than 50%, of the combined voting power of all of 1st
Financial Services Corporation’s outstanding securities eligible to vote in the
election of 1st Financial Services Corporation’s directors, except that an event
described in this paragraph (b)(2) shall not constitute a Change in Control if
it is the result of any of the following acquisitions of 1st Financial Services
Corporation’s securities –

(a) by 1st Financial Services Corporation or a Related Entity, reducing the
number of 1st Financial Services Corporation securities outstanding (unless the
person thereafter becomes the beneficial owner of additional securities that are
eligible to vote in the election of 1st Financial Services Corporation
directors, increasing the person’s beneficial ownership by more than one
percent),

(b) by or through an employee benefit plan sponsored or maintained by 1st
Financial Services Corporation or a Related Entity and described (or intended to
be described) in Internal Revenue Code section 401(a),

(c) by or through an equity compensation plan maintained by 1st Financial
Services Corporation or a Related Entity, including this Plan and any program
described in Internal Revenue Code section 423,

(d) by an underwriter temporarily holding securities in an offering of
securities,

(e) in a Non-Control Transaction, as defined in section 11.1(c), or

(f) in a transaction (other than one described in section 11.1(c)) in which
securities eligible to vote in the election of 1st Financial Services
Corporation directors are acquired from 1st Financial Services Corporation, if a
majority of the Incumbent Directors approves a resolution providing expressly
that the acquisition shall not constitute a Change in Control.

(c) Merger. Consummation of a merger, consolidation, share exchange, or similar
form of corporate transaction involving 1st Financial Services Corporation or a
Related Entity and requiring approval of 1st Financial Services Corporation’s
stockholders, whether for the transaction or for the issuance of securities in
the transaction (a “Business Combination”), unless immediately after the
Business Combination –

1) more than 50% of the total voting power of either (x) the corporation
resulting from consummation of the Business Combination (the “Surviving
Corporation”) or, if applicable, (y) the ultimate parent corporation that
directly or indirectly beneficially owns 100% of the voting securities eligible
to elect directors of the Surviving Corporation (the “Parent Corporation”) is
represented by securities that were eligible to vote in the election of 1st
Financial Services Corporation directors and that were outstanding immediately
before the Business Combination (or, if applicable, represented by securities
into which the 1st Financial Services Corporation securities were converted in
the Business Combination), and that voting power among the holders thereof is in
substantially the same proportion as the voting power of securities eligible to
vote in the election of 1st Financial Services Corporation directors among the
holders thereof immediately before the Business Combination,

2) no person (other than any employee benefit plan sponsored or maintained by
the Surviving Corporation or the Parent Corporation or any employee stock
benefit trust created by the Surviving Corporation or the Parent Corporation)
directly or indirectly is or becomes the beneficial owner of 25% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), and

3) at least a majority of the members of the board of directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
were Incumbent Directors when the initial agreement providing for the Business
Combination was approved by 1st Financial Services Corporation’s board of
directors.

 

11



--------------------------------------------------------------------------------

A Business Combination satisfying all of the criteria specified in clauses (1),
(2), and (3) of this section 11.1(c) shall constitute a “Non-Control
Transaction,” or

(d) Sale of Assets. If 1st Financial Services Corporation’s stockholders approve
a plan of complete liquidation or dissolution of 1st Financial Services
Corporation or a sale of all or substantially all of its assets, but in any case
if and only if 1st Financial Services Corporation’s assets are transferred to an
entity not owned directly or indirectly by 1st Financial Services Corporation or
its stockholders.

11.2 Effect of Change in Control. If a Change in Control occurs, the Plan
Committee shall have the right in its sole discretion to –

(a) accelerate the exercisability of any or all Options or SARs, despite any
limitations contained in the Plan or Award Agreement,

(b) accelerate the vesting of Restricted Stock, despite any limitations
contained in the Plan or Award Agreement,

(c) accelerate the vesting of Performance Shares, despite any limitations
contained in the Plan or Award Agreement,

(d) cancel any or all outstanding Options, SARs, unvested Restricted Stock, and
Performance Shares in exchange for the kind and amount of shares of the
surviving or new corporation, cash, securities, evidences of indebtedness, other
property, or any combination thereof that the holder of the Option, SAR,
unvested Restricted Stock, or Performance Share would have received upon
consummation of the Change-in-Control transaction (the “Acquisition
Consideration”) had the Restricted Stock been vested or had the Option, SAR, or
Performance Share been exercised or converted into shares of 1st Financial
Services Corporation common stock before the transaction, less the applicable
exercise or purchase price,

(e) cause the holders of any or all Options, SARs, and Performance Shares to
have the right during the term of the Option, SAR, or Performance Share to
receive upon exercise – or cause the holders of unvested Restricted Stock to
receive – the Acquisition Consideration receivable upon consummation of the
transaction by a holder of the number of shares of 1st Financial Services
Corporation common stock that might have been obtained upon exercise or
conversion of all or any portion thereof, less the applicable exercise or
purchase price therefore, or to convert the Stock Option, SAR, unvested
Restricted Stock, or Performance Share into a stock option, appreciation right,
restricted share, or performance share relating to the surviving or new
corporation in the transaction, or

(f) take such other action as it deems appropriate to preserve the value of the
Award to the Participant.

The Plan Committee may provide for any of the foregoing actions in an Award
Agreement in advance, may provide for any of the foregoing actions in connection
with the Change in Control, or both. Alternatively, the Plan Committee shall
also have the right to require any purchaser of 1st Financial Services
Corporation’s assets or stock, as the case may be, to take any of the actions
set forth in the preceding sentence as such purchaser may determine to be
appropriate or desirable. The manner of application and interpretation of the
provisions of this section 11.2 shall be determined by the Plan Committee in its
sole and absolute discretion. Despite any provision of this Plan or an Award
Agreement to the contrary, a Participant shall not be entitled to any amount
under this Plan if he or she acted in concert with any person to effect a Change
in Control, unless the Participant acted at the specific direction of 1st
Financial Services Corporation’s board of directors and in his or her capacity
as an employee of 1st Financial Services Corporation or a Related Entity. For
purposes of this Plan the term “person” shall be as defined in section 3(a)(9)
and as used in sections 13(d)(3) and 14(d) (2) of the Securities Exchange Act of
1934, and the terms “beneficial owner” and “beneficial ownership” shall have the
meaning given in the Securities and Exchange Commission’s Rule 13d-3 under the
Securities Exchange Act of 1934.

The Plan Committee shall not have the discretion, however, to accelerate the
vesting or exercisability of any Award held by a Covered Officer to the extent
that (x) the Award is eligible for the exemption of performance-based
compensation from the deduction limitation of Internal Revenue Code section
162(m) and (y) the existence of the Plan Committee’s authority to accelerate
vesting or exercisability or actual acceleration of vesting or exercisability
would render unavailable for the Award the exemption of performance-based
compensation from the deduction limitation of Internal Revenue Code section
162(m).

 

12



--------------------------------------------------------------------------------

ARTICLE 12

AMENDMENT, MODIFICATION, AND TERMINATION OF THIS PLAN

1st Financial Services Corporation may terminate, suspend, or amend the Plan at
any time without stockholder approval, unless stockholder approval is necessary
to satisfy applicable requirements imposed by (a) Rule 16b-3 under the
Securities Exchange Act of 1934, or any successor rule or regulation, (b) the
Internal Revenue Code, which requirements may include qualification of an Award
as performance-based compensation under Internal Revenue Code section 162(m), or
(c) any securities exchange, market, or other quotation system on or through
which 1st Financial Services Corporation’s securities are listed or traded.
However, no Plan amendment shall (x) result in the loss of a Plan Committee
member’s status as a “non-employee director,” as that term is defined in Rule
16b-3 under the Securities Exchange Act of 1934 or any successor rule or
regulation, (y) cause the Plan to fail to satisfy the requirements imposed by
Rule 16b-3, or (z) without the affected Participant’s consent (and except as
specifically provided otherwise in this Plan or the Award Agreement), adversely
affect any Award granted before the amendment, modification, or termination.
Despite any provision in the Plan, including this Article 12, to the contrary,
1st Financial Services Corporation shall have the right to amend the Plan and
any Award Agreements without additional consideration to affected Participants
if amendment is necessary to avoid penalties arising under Internal Revenue Code
section 409A, even if the amendment reduces, restricts, or eliminates rights
granted under the Plan, the Award Agreement, or both before the amendment.

ARTICLE 13

ISSUANCE OF SHARES AND SHARE CERTIFICATES

13.1 Issuance of Shares. 1st Financial Services Corporation shall issue or cause
to be issued shares of its common stock as soon as practicable upon exercise or
conversion of an Award that is payable in shares of 1st Financial Services
Corporation common stock. No shares shall be issued until full payment is made,
if payment is required by the terms of the Award. Until a stock certificate
evidencing the shares is issued and except as otherwise provided in this Plan,
no right to vote or receive dividends or any other rights as a stockholder shall
exist for the shares of 1st Financial Services Corporation common stock to be
issued, despite the exercise or conversion of the Award payable in shares,
except as may be otherwise provided in this Plan. Issuance of a stock
certificate shall be evidenced by the appropriate entry on the books of 1st
Financial Services Corporation or of a duly authorized transfer agent of 1st
Financial Services Corporation

13.2 Delivery of Share Certificates. 1st Financial Services Corporation shall
not be required to issue or deliver any certificates until all of the following
conditions are fulfilled –

(a) payment in full for the shares and for any tax withholding,

(b) completion of any registration or other qualification of the shares the Plan
Committee in its discretion deems necessary or advisable under any Federal or
state laws or under the rulings or regulations of the Securities and Exchange
Commission or any other regulating body,

(c) if 1st Financial Services Corporation common stock is listed on The Nasdaq
Stock Market or another exchange, admission of the shares to listing on The
Nasdaq Stock Market or the other exchange,

(d) if the offer and sale of shares of 1st Financial Services Corporation common
stock is not registered under the Securities Act of 1933, qualification of the
offer and sale as a private placement under the Securities Act of 1933 or
qualification under another registration exemption under the Securities Act of
1933,

(e) obtaining any approval or other clearance from any Federal or state
governmental agency the Plan Committee in its discretion determines to be
necessary or advisable, and

(f) the Plan Committee is satisfied that the issuance and delivery of shares of
1st Financial Services Corporation common stock under this Plan complies with
applicable Federal, state, or local law, rule, regulation, or ordinance or any
rule or regulation of any other regulating body, for which the Plan Committee
may seek approval of 1st Financial Services Corporation’s counsel.

 

13



--------------------------------------------------------------------------------

13.3 Applicable Restrictions on Shares. Shares of 1st Financial Services
Corporation common stock issued may be subject to such stock transfer orders and
other restrictions as the Plan Committee may determine are necessary or
advisable under any applicable Federal or state securities law rules,
regulations and other requirements, the rules, regulations and other
requirements of The Nasdaq Stock Market or any stock exchange upon which 1st
Financial Services Corporation common stock is listed, and any other applicable
Federal or state law. Certificates for the common stock may bear any restrictive
legends the Plan Committee considers appropriate.

13.4 Book Entry. Instead of issuing stock certificates evidencing shares, 1st
Financial Services Corporation may use a book entry system in which a
computerized or manual entry is made in the records of 1st Financial Services
Corporation to evidence the issuance of shares of 1st Financial Services
Corporation common stock. 1st Financial Services Corporation’s records are
binding on all parties, unless manifest error exists.

ARTICLE 14

MISCELLANEOUS

14.1 Assignability. Except as described in this section or as provided in
section 14.2, an Award may not be transferred except by will or by the laws of
descent and distribution, and an Award may be exercised during the Participant’s
lifetime solely by the Participant or by the Participant’s guardian or legal
representative. However, with the permission of the Plan Committee a Participant
or a specified group of Participants may transfer Awards other than Incentive
Stock Options to a revocable inter vivos trust of which the Participant is the
settlor, or may transfer Awards other than Incentive Stock Options to a member
of the Participant’s immediate family, a revocable or irrevocable trust
established solely for the benefit of the Participant’s immediate family, a
partnership or limited liability company whose only partners or members are
members of the Participant’s immediate family, or an organization described in
Internal Revenue Code section 501(c)(3). An Award transferred to one of these
permitted transferees shall continue to be subject to all of the terms and
conditions that applied to the Award before the transfer and to any other rules
prescribed by the Plan Committee. A permitted transferee may not retransfer an
Award except by will or by the laws of descent and distribution, and the
transfer by will or by the laws of descent and distribution must be a transfer
to a person who would be a permitted transferee according to this section 14.1.

14.2 Beneficiary Designation. Each Participant may name a beneficiary or
beneficiaries to receive or to exercise any vested Award that is unpaid or
unexercised at the Participant’s death. Beneficiaries may be named contingently
or successively. Unless otherwise provided in the beneficiary designation, each
designation made shall revoke all prior designations made by the same
Participant. A beneficiary designation must be made on a form prescribed by the
Plan Committee and shall not be effective until filed in writing with the Plan
Committee. If a Participant has not made an effective beneficiary designation,
the deceased Participant’s beneficiary shall be his or her surviving spouse or,
if none, the deceased Participant’s estate. None of 1st Financial Services
Corporation, its board of directors, or the Plan Committee is required to infer
a beneficiary from any other source. The identity of a Participant’s designated
beneficiary shall be based solely on the information included in the latest
beneficiary designation form completed by the Participant and shall not be
inferred from any other evidence.

14.3 No Implied Rights to Awards or Continued Services. No potential participant
has any claim or right to be granted an Award under this Plan, and there is no
obligation of uniformity of treatment of participants under this Plan. Nothing
in the Plan guarantees or shall be construed to guarantee that any Participant
will receive a future Award. Neither this Plan nor any Award shall be construed
as giving any individual any right to continue as an Employee or Director of 1st
Financial Services Corporation or a Related Entity. Neither the Plan nor any
Award shall constitute a contract of employment, and 1st Financial Services
Corporation expressly reserves to itself and all Related Entities the right at
any time to terminate employees free from liability or any claim under this
Plan, except as may be specifically provided in this Plan or in an Award
Agreement.

14.4 Tax Withholding. (a) 1st Financial Services Corporation shall withhold from
other amounts owed to the Participant or require a Participant to remit to 1st
Financial Services Corporation an amount sufficient to satisfy federal, state,
and local withholding tax requirements on any Award, exercise, or cancellation
of an Award or purchase of stock. If these amounts are not to be withheld from
other payments due to the Participant or if there are no other payments due to
the Participant, 1st Financial Services Corporation shall defer payment of cash
or issuance of shares of stock until the earlier of (x) 30 days after the
settlement date, or (y) the date the Participant remits the required amount.

 

14



--------------------------------------------------------------------------------

(b) If the Participant does not remit the required amount within 30 days after
the settlement date, 1st Financial Services Corporation shall permanently
withhold from the value of the Awards to be distributed the minimum amount
required to be withheld to comply with applicable federal, state, and local
income, wage, and employment taxes, distributing the balance to the Participant.

(c) In its sole discretion, which may be withheld for any reason or for no
reason, the Plan Committee may permit a Participant to reimburse 1st Financial
Services Corporation for this tax withholding obligation through one or more of
the following methods, subject to conditions the Plan Committee establishes –

1) having shares of stock otherwise issuable under the Plan withheld by 1st
Financial Services Corporation, but only to the extent of the minimum amount
that must be withheld to comply with applicable state, federal, and local
income, employment, and wage tax laws,

2) delivering to 1st Financial Services Corporation previously acquired shares
of 1st Financial Services Corporation common stock,

3) remitting cash to 1st Financial Services Corporation, or

4) remitting a personal check immediately payable to 1st Financial Services
Corporation

14.5 Indemnification. Each individual who is or was a member of 1st Financial
Services Corporation’s board of directors or Plan Committee shall be indemnified
and held harmless by 1st Financial Services Corporation against and from any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be made a party or in which he or she
may be involved by reason of any action taken or not taken under the Plan as a
director of 1st Financial Services Corporation or as a Plan Committee member and
against and from any and all amounts paid, with 1st Financial Services
Corporation’s approval, by him or her in settlement of any matter related to or
arising from the Plan as a 1st Financial Services Corporation director or as a
Plan Committee member or paid by him or her in satisfaction of any judgment in
any action, suit or proceeding relating to or arising from the Plan against him
or her as a 1st Financial Services Corporation director or as a Plan Committee
member, but only if he or she gives 1st Financial Services Corporation an
opportunity at its expense to handle and defend the matter before he or she
undertakes to handle and defend it in his or her own behalf. The right of
indemnification described in this section is not exclusive and is independent of
any other rights of indemnification to which the individual may be entitled
under 1st Financial Services Corporation’s organizational documents, by
contract, as a matter of law, or otherwise.

14.6 No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of 1st Financial Services Corporation to establish other plans
or to pay compensation to its employees or directors in cash or property in a
manner not expressly authorized under the Plan.

14.7 Governing Law. The Plan and all agreements hereunder shall be construed in
accordance with and governed by the laws, other than laws governing conflict of
laws, of the State of North Carolina. This Plan is not intended to be governed
by the Employee Retirement Income Security Act of 1974. The Plan shall be
construed and administered in a manner consistent with that intent.

14.8 No Impact on Benefits. Plan Awards are not compensation for purposes of
calculating a Participant’s rights under any employee benefit plan that does not
specifically require the inclusion of Awards in benefit calculations.

14.9 Securities and Exchange Commission Rule 16b-3. The Plan is intended to
comply with all applicable conditions of Securities and Exchange Commission Rule
16b-3 under the Securities Exchange Act of 1934, as that rule may be amended
from time to time. All transactions involving a Participant who is subject to
beneficial ownership reporting under section 16(a) of the Securities Exchange
Act of 1934 shall be subject to the conditions set forth in Rule 16b-3,
regardless of whether the conditions are expressly set forth in this Plan, and
any provision of this Plan that is contrary to Rule 16b-3 shall not apply to
that Participant.

 

15



--------------------------------------------------------------------------------

14.10 Internal Revenue Code Section 162(m). The Plan is intended to comply with
applicable requirements of section 162(m) for exemption of performance-based
compensation from the deduction limitations of section 162(m). Unless the Plan
Committee expressly determines otherwise, any provision of this Plan that is
contrary to those section 162(m) exemption requirements shall not apply to an
Award that is intended to qualify for the exemption for performance-based
compensation.

14.11 Successors. All obligations of 1st Financial Services Corporation under
Awards granted under this Plan are binding on any successor to 1st Financial
Services Corporation, whether as a result of a direct or indirect purchase,
merger, consolidation, or otherwise of all or substantially all of the business
or assets of 1st Financial Services Corporation.

14.12 Severability. If any provision of this Plan or the application thereof to
any person or circumstances is held to be illegal or invalid, the illegality or
invalidity shall not affect the remaining parts of this Plan or other
applications, and this Plan is to be construed and enforced as if the illegal or
invalid provision had not been included.

14.13 No Golden Parachute Payments. Despite any provision in this Plan or in an
Award Agreement to the contrary, 1st Financial Services Corporation shall not be
required to make any payment under this Plan or an Award Agreement that would be
a prohibited golden parachute payment within the meaning of section 18(k) of the
Federal Deposit Insurance Act.

 

16